In an action, inter alia, to foreclose a mortgage, the defendant David J. Roth appeals from an order of the Supreme Court, Westchester County (Fredman, J.), entered January 23, 1996, which, inter alia, granted the plaintiff’s motion for summary judgment.
Ordered that the order is affirmed, with costs.
The appellant concedes that he defaulted in the repayment of the subject loan. Moreover, the plaintiff presented evidentiary proof in admissible form, namely a copy of an Assignment of Mortgage, and an Assignment Agreement, which established his cause of action for foreclosure against the appellant, based upon the appellant’s indebtedness of $1,499,000 *504plus interest, various taxes, and expenses (see, Zuckerman v City of New York, 49 NY2d 557, 559). The answer, affidavit, and bank statements submitted by the appellant contained unsubstantiated allegations, and failed to demonstrate the existence of a factual issue requiring a trial of the action (see, Zuckerman v City of New York, supra).
The appellant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Miller, J. P., Ritter, Thompson and Krausman, JJ., concur.